August 27, 2010


Ms. Ellen B. Mitchell
Cox Smith Matthews
112 East Pecan, Suite 1800
San Antonio, TX 78205-1521
Mr. S. Mark Murray
S. Mark Murray, Inc.
2818 Nacogdoches Road
San Antonio, TX 78217

RE:   Case Number:  09-0269
      Court of Appeals Number:  04-07-00828-CV
      Trial Court Number:  2003-PC-2655

Style:      JEFFERSON STATE BANK
      v.
      CHRISTA C. LENK, ADMINISTRATRIX OF THE ESTATE OF MICKEY CARL MARCUS

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Gerry Rickhoff      |
|   |Mr. Keith E. Hottle     |
|   |Mr. Harry Shannon       |
|   |Phillips Jr.            |
|   |Mr. B. Scott Daugherty  |